Citation Nr: 0300057	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  00-24 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the severance of service connection for right knee 
chondromalacia was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1977 to July 
1981.  In June 1998, the St. Petersburg, Florida, Regional 
Office (RO) proposed to sever service connection for right 
knee chondromalacia.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1998 
RO rating decision which effectuated the proposed 
severance of service connection.  In September 2002, the 
veteran was afforded a hearing before the undersigned 
Member of the Board sitting at the RO.  The veteran is 
represented in this appeal by the American Legion.  


FINDINGS OF FACT

1.  In May 1997, the RO established service connection for 
right knee chondromalacia.  

2.  In October 1998, the RO severed service connection for 
right knee chondromalacia upon its determination that 
there was a lack of continuity between the veteran's 
inservice and post-service right knee chondromalacia.  

3.  The evidence of record does not establish that the 
award of service connection for right knee chondromalacia 
was clearly and unmistakably erroneous.  


CONCLUSION OF LAW

The severance of service connection for right knee 
chondromalacia was improper.  38 C.F.R. § 3.105(d) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of whether the severance of service 
connection for right knee chondromalacia was proper, the 
Board observes that the Department of Veterans Affairs 
(VA) has secured or attempted to secure all relevant VA 
and private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2002).  The veteran was afforded hearings before a VA 
hearing officer and the undersigned Member of the Board 
sitting at the RO.  The hearing transcripts are of record.  
Any duty imposed on the VA, including the duty to assist 
and to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


I.  Historical Review

The veteran's service medical records reflect that he was 
repeatedly seen for right knee complaints.  Military 
treatment records dated in July and August 1978 indicate 
that the veteran complained of right knee pain.  On 
examination, the veteran exhibited right knee crepitus.  
Impressions of right knee chondromalacia, questionable 
right knee chondromalacia, and possible right knee 
chondromalacia were advanced.  

A January 1988 treatment entry from Robert T. Grant, M.D., 
indicates that the veteran sustained a right knee twisting 
injury when he fell from a ladder approximately five days 
prior to the appointment.  Contemporaneous X-ray studies 
of the right knee revealed surface irregularity of the 
underside of the patella and loose bodies.  Clinical 
documentation from the Port St. Lucie Medical Center dated 
in March 1988 states that the veteran underwent right knee 
arthroscopy.  The procedure revealed right knee 
patellofemoral degenerative arthritis and medial 
compartment loose bodies.  A June 1992 right knee magnetic 
resonance imaging study from E. Gallagher, M.D., found 
mild irregularity of the posterior patellar articular 
surface compatible with a decree of chondromalacia 
patellae.  

The report of a June 1995 VA examination for compensation 
purposes states that the veteran presented a history of 
inservice bilateral knee injuries and several post-service 
industrial right knee injuries.  The VA examiner noted 
that the veteran underwent post-service right knee 
arthroscopic surgery which revealed the presence of 
chondromalacia, degenerative arthritis, and loose bodies.  
The physician commented that: the veteran had both 
inservice knee complaints and post-service industrial 
right knee injuries; the veteran's current right knee 
disability was primarily relate to his post-service 
trauma; and the veteran's inservice right knee disability 
could have played a role in the onset of his current right 
knee disability.  VA treatment records dated in August and 
September 1995 convey that the veteran was diagnosed with 
right knee chondromalacia patella with lateral 
"maltracking."  In May 1997, the RO established service 
connection for right knee chondromalacia and assigned a 10 
percent evaluation.  

The report of a December 1997 VA examination for 
compensation purposes conveys that the veteran complained 
of right knee pain.  The examiner noted that the veteran's 
service medical records showed treatment for possible 
right knee chondromalacia and the veteran apparently 
experienced no right knee complaints following service 
separation until his 1988 right knee injury.  The 
physician commented that: 

He had a serious knee injury at work in 
1988.  There is no medical record to 
indicate he had further knee symptoms 
after 1978.  

In June 1998, the RO proposed to sever service connection 
for right knee chondromalacia.  The RO stated that:

Our rating decision dated May 6, 1997 
made a clear and unmistakable error 
when it granted service connection for 
right knee chondromalacia because it 
did not apply the appropriate laws and 
it overlooked material facts of record.  
Service connection for chondromalacia 
should have been denied because 
chronicity in service was not 
adequately supported and there was no 
evidence of treatment from 1981 to 
1988, when the veteran fell from a 
ladder at work.  There is at least 7 
years of no problems with his right 
knee.  The evidence clearly shows no 
continuity after discharge and 
attributable intercurrent causes.  

In October 1998, the RO effectuated the proposed severance 
of service connection.  


II.  Severance

Generally, service connection will be granted for chronic 
disability arising from disease or injury incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2002).  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

The provisions of 38 C.F.R. § 3.105 (2002) direct, in 
pertinent part, that:

  (d)  Severance of service connection.  
Subject to the limitations contained in 
§§ 3.114 and 3.957, service connection 
will be severed only where evidence 
establishes that it is clearly and 
unmistakably erroneous (the burden of 
proof being upon the Government).  
(Where service connection is severed 
because of a change in or 
interpretation of a law or Department 
of Veterans Affairs issue, the 
provisions of § 3.114 are for 
application.)  A change in diagnosis 
may be accepted as a basis for 
severance action if the examining 
physician or physicians or other proper 
medical authority certifies that, in 
the light of all accumulated evidence, 
the diagnosis on which service 
connection was predicated is clearly 
erroneous.  This certification must be 
accompanied by a summary of the facts, 
findings, and reasons supporting the 
conclusion.  When severance of service 
connection is considered warranted, a 
rating proposing severance will be 
prepared setting forth all material 
facts and reasons.  The claimant will 
be notified at his or her latest 
address of record of the contemplated 
action and furnished detailed reasons 
therefor and will be given 60 days for 
the presentation of additional evidence 
to show that service connection should 
be maintained.  Unless otherwise 
provided in paragraph (i) of this 
section, if additional evidence is not 
received within that period, final 
rating action will be taken and the 
award will be reduced or discontinued, 
if in order, effective the last day of 
the month in which a 60-day period from 
the date of notice to the beneficiary 
of the final rating action expires.  

The Court has clarified that:

Once service connection has been 
granted, 38 C.F.R. § 3.105(d) provides 
that it can be withdrawn, but only 
after certain procedural safeguards 
have been complied with and the 
Secretary overcomes a high burden of 
proof ... In effect, § 3.105(d) places 
at least as high a burden of proof on 
the VA when it seeks to sever service 
connection as § 3.105(a) places upon an 
appellant seeking to have an 
unfavorable previous determination 
overturned.  Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991).  See also 
Wilson v. West, 11 Vet. App. 383 
(1998).  

The Board observes that the veteran was treated for right 
knee chondromalacia during active service.  Post-service 
magnetic resonance imaging studies reveal findings 
consistent with right knee chondromalacia.  VA medical 
personnel subsequently diagnosed the veteran with right 
knee chondomalacia.  In October 1998, the RO severed 
service connection for right knee chondromalacia upon its 
conclusion that there was insufficient continuity between 
the veteran's inservice right knee chondromalacia and his 
post-service chondromalacia.  No medical professional 
expressly negated the existence of a relationship between 
the inservice impressions of chondromalacia and the 
post-service diagnoses of chondromalacia.  Indeed, the RO 
cited no more than a difference in opinion as to the 
sufficiency of the clinical evidence of record in support 
of the severance of service connection.  In light of this 
fact and given the inservice and post-service clinical 
evidence of right knee chondromalacia, the Board finds 
that the award of service connection for right knee 
chondromalacia was not clearly and unmistakably erroneous.  
Accordingly, the Board concludes that the severance of 
service connection for right knee chondromalacia was 
improper.  


ORDER

Service connection for right knee chondromalacia is 
restored.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

